United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 01-3896
                                ___________

Jimmy L. Watson,                       *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas
Kim Luckett, Guard, Cummins Unit,      *
ADC (originally sued as Luckett);      *    [UNPUBLISHED]
Essie Cableton, Guard, Cummins         *
Unit, ADC (originally sued as E. M.    *
Carleton); Ray Hobbs, Director,        *
Arkansas Department of Correction;     *
Reed, Warden, Cummins Unit, ADC, *
                                       *
            Appellees.                 *
                                  ___________

                       Submitted: June 7, 2002

                            Filed: June 12, 2002
                                 ___________

Before McMILLIAN, BOWMAN, and BYE, Circuit Judges.
                         ___________

PER CURIAM.
      Jimmy L. Watson, an Arkansas prisoner, appeals from the final judgment
entered in the District Court1 for the Eastern District of Arkansas, dismissing his 42
U.S.C. § 1983 action without prejudice for failure to exhaust administrative remedies.
For the following reasons, we affirm the judgment of the district court.

      Under 42 U.S.C. § 1997e(a), a prisoner may not bring a § 1983 action
challenging prison conditions unless he has exhausted available administrative
remedies. See Porter v. Nussle, 122 S. Ct. 983, 988 (2002) (exhaustion is
mandatory). In his complaint, Watson raised a Fourteenth Amendment claim
concerning his continued confinement in punitive isolation after his disciplinary had
been overturned and an Eighth Amendment claim concerning the conditions of
confinement in punitive isolation. On appeal, Watson admits that the only two
grievances he filed were the ones he had attached to his complaint--those dealing with
his Fourteenth Amendment due process claim. Thus, we agree with the district court
that Watson failed to exhaust his Eighth Amendment claim. See Graves v. Norris,
218 F.3d 884, 885 (8th Cir. 2000) (per curiam) (when multiple prison-condition
claims have been joined, § 1997e(a) requires exhaustion as to all claims).

      Accordingly, we affirm.      We also deny Watson’s renewed request for
appointment of counsel.
      A true copy.

             Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerry Cavaneau, United States Magistrate Judge for the Eastern District
of Arkansas.
                                         -2-